Opinion filed March 18, 2021




                                      In The


        Eleventh Court of Appeals
                                   __________

                               No. 11-19-00120-CR
                                   __________

              RICHARD ALBERT NICHOLLS, Appellant
                                         V.
                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 35th District Court
                             Brown County, Texas
                        Trial Court Cause No. CR25977


                                  OPINION
      The jury convicted Appellant, Richard Albert Nicholls, of the third-degree
felony offense of possession of a controlled substance: namely, methamphetamine.
TEX. HEALTH & SAFETY CODE ANN. § 481.115 (West 2017). Appellant thereafter
pleaded “true” to a prior felony conviction of assault family violence alleged in the
indictment for enhancement purposes. The trial court found the enhancement
allegation to be true, assessed Appellant’s punishment at ten years’ imprisonment in
the Institutional Division of the Texas Department of Criminal Justice, and
sentenced Appellant accordingly. In a single issue, Appellant contends that the trial
court erred when it admitted statements made by a witness who was unavailable to
testify at trial. Specifically, Appellant argues that the admission of the witness’s
statements violated Appellant’s rights under the Confrontation Clause of the Sixth
Amendment to the United States Constitution. We affirm.
                               I. Factual Background
      On the day of the charged offense, Investigator Carlyle Gover of the Brown
County Sheriff’s Office was patrolling a “high crime” residential community near
Brownwood when he observed a vehicle matching the description of one driven by
James Crosson, an individual under investigation for reportedly dealing drugs in the
area. Based on a photograph that he possessed, Investigator Gover confirmed that
the driver of the vehicle was indeed Crosson. He also observed Appellant seated in
the front passenger seat of the vehicle.
      As Investigator Gover followed the vehicle driven by Crosson, Crosson failed
to signal the intention to turn at an intersection; Investigator Gover then initiated a
traffic stop. Crosson did not immediately stop, but instead drove away “really fast.”
Based on his observations, Investigator Gover testified that he believed that Crosson
and Appellant were “going to run.” Investigator Gover continued following the
vehicle and later observed something bouncing on the road between his patrol unit
and the other vehicle. He then requested backup because he believed that Crosson
and Appellant were fleeing and because he saw that something had been thrown
from the vehicle.     After the vehicle driven by Crosson eventually stopped,
Investigator Gover secured the scene and handcuffed Crosson and Appellant.
      Sergeant Joe Thomas of the Brown County Sheriff’s Office soon arrived at
the scene as backup. With the scene secure, Investigator Gover retrieved the item
he had seen bouncing on the roadway; it was a small plastic container. Although the
                                           2
container was empty, Investigator Gover observed a burn mark on the inside of the
container and detected the odor of marihuana. He testified that it would be odd for
a person to discard an empty container. He then returned to where Crosson and
Appellant were handcuffed to inquire about the circumstances of the discarded
container. Investigator Gover asked Appellant about an item that had been tossed
from the vehicle. Appellant responded that the vehicle’s passenger window would
not roll down. Investigator Gover placed Crosson and Appellant in the back seat of
Sergeant Thomas’s patrol unit. While seated in the back seat of Sergeant Thomas’s
patrol unit, Appellant and Crosson discussed their culpability for what had occurred,
and Crosson offered to post Appellant’s bond if Appellant would admit that the
drugs that were thrown from the vehicle were his. Sergeant Thomas’s in-car audio
and video equipment recorded the conversation.
      While the recorded conversation between Crosson and Appellant was
occurring, Investigator Gover continued to search the area of the roadway where the
discarded container had been located. He eventually discovered a plastic baggie that
contained a second plastic baggie. Inside the second plastic baggie were “two good-
size methamphetamine crystals which weighed about three-quarters of a gram
apiece.” After this discovery, Investigator Gover returned to Sergeant Thomas’s
police unit, opened the door, and showed Appellant the methamphetamine.
Investigator Gover and Sergeant Thomas then attempted to roll down the windows
on the vehicle that Crosson had been driving, to verify Appellant’s explanation.
They found that, using the control panel on the passenger-side door, the passenger-
side window would roll down but would not roll up. However, using the control
panel on the driver-side door, the passenger-side window would roll up.
Investigator Gover testified that he believed this meant that the passenger-side
window would operate and that “one or both had to operate that window to get it to
go up and down, in order to throw methamphetamine out.” Crosson and Appellant
                                         3
were arrested and charged with the felony offense of possession of a controlled
substance, namely methamphetamine, in an amount of at least one gram but less than
four grams.
      The parties do not dispute that Crosson was a material witness. Before trial,
counsel for Appellant and the State had both attempted on several occasions to locate
and subpoena Crosson to procure his attendance at Appellant’s trial; their efforts
were unsuccessful. However, a few days before Appellant’s trial was scheduled to
begin, the parties determined that Crosson had been admitted to a hospital in San
Antonio for a surgical procedure, that a federal hold for him existed, and that U.S.
Marshalls intended to arrest him after he was discharged from the hospital. Because
of these circumstances, the parties agreed to proceed to trial without Crosson’s
appearance as a witness. Nevertheless, Appellant’s trial counsel advised the trial
court and counsel for the State that he had obtained a written affidavit from Crosson
and that he intended to offer the affidavit at trial. The State filed a motion in limine
to prevent Appellant and his trial counsel from mentioning or alluding to Crosson’s
affidavit, which the trial court granted.
      During its case-in-chief, the State offered the recorded conversation between
Appellant and Crosson that occurred in the back seat of Sergeant Thomas’s patrol
unit. Appellant’s trial counsel objected to its admission on the basis that the
recording violated Appellant’s rights under the Confrontation Clause. The trial court
overruled the objection and admitted the recording. Before the recording was
published to the jury, the trial court instructed the jury that the statements made by
Crosson in the recording were not testimonial in nature and were not to be considered
for their truth but, rather, should only be considered to show the “context” of “the
other statements and circumstances on the video.”
      After he reviewed the audio/video recording, Investigator Gover testified and
described, without objection, the substance of the conversation that occurred
                                            4
between Appellant and Crosson in the back seat of Sergeant Thomas’s patrol unit.
According to Investigator Gover, the recording demonstrated that Appellant and
Crosson “had a shared interest in the criminality of [the methamphetamine].” Both
Crosson and Appellant knew that the discarded methamphetamine had been found,
and they had a common interest “in attempting not to go to jail.” The recording also
showed that Appellant and Crosson “had a conversation about someone taking it,
someone bonding the other party out,” and their intention to concoct an explanation
that the methamphetamine found on the roadway did not belong to them because the
windows of Crosson’s vehicle would not roll down.
      Later, Appellant’s trial counsel offered Crosson’s affidavit, which the trial
court admitted. In the affidavit, Crosson claimed that the methamphetamine was his
and that he had thrown the plastic container out the vehicle’s window onto the
roadway. He also claimed that Appellant had no knowledge that methamphetamine
or paraphernalia were in the vehicle. In rebuttal, the State offered evidence to
impeach and discredit the statements in Crosson’s affidavit. The State’s rebuttal
evidence included Crosson’s guilty plea, his admission to dealing drugs, and
Investigator Gover’s testimony about a recorded telephone call between Appellant,
Crosson, and Appellant’s mother that occurred when Appellant was confined in the
county jail. Investigator Gover testified that, while confined in the county jail,
Appellant called his mother and told her that he had done nothing wrong. Crosson
also participated in the call and stated, “We were set up.” Appellant’s trial counsel
asserted a Confrontation Clause objection to this testimony.        The trial court
overruled Appellant’s objection and concluded that, because Crosson’s affidavit had
been offered and admitted, Appellant’s trial counsel had opened the door to the
admission of the State’s rebuttal evidence. The jury convicted Appellant of the
charged offense, and the trial court assessed a sentence of ten years’ imprisonment.
This appeal followed.
                                         5
                                    II. Analysis
      Generally, we review a trial court’s decision to admit or exclude evidence for
an abuse of discretion. Rhomer v. State, 569 S.W.3d 664, 669 (Tex. Crim. App.
2019); Wall v. State, 184 S.W.3d 730, 743 (Tex. Crim. App. 2006); Render v. State,
347 S.W.3d 905, 917 (Tex. App.—Eastland 2011, pet. ref’d). However, when we
review a Confrontation Clause objection, we review the trial court’s evidentiary
ruling de novo. Woodall v. State, 336 S.W.3d 634, 642 (Tex. Crim. App. 2011);
Wall, 184 S.W.3d at 742–43; Render, 347 S.W.3d at 917.
      Appellant contends that the trial court erred when it admitted statements made
by Crosson that, Appellant claims, were testimonial and in violation of Appellant’s
Sixth Amendment right to confrontation. The Sixth Amendment to the United States
Constitution provides, in relevant part, that “[i]n all criminal prosecutions, the
accused shall enjoy the right . . . to be confronted with the witnesses against him.”
U.S. CONST. amend. VI. The Confrontation Clause bars the admission of out-of-
court testimonial statements of a witness unless (1) the witness is unavailable to
testify and (2) the defendant had a prior opportunity to cross-examine the witness.
Crawford v. Washington, 541 U.S. 36, 53–54 (2004); Render, 347 S.W.3d at 917.
Furthermore, the procedural guarantees to confront and cross-examine adverse
witnesses applies in both federal and state prosecutions. Woodall, 336 S.W.3d at
641; Langham v. State, 305 S.W.3d 568, 575 (Tex. Crim. App. 2010) (citing
Pointer v. Texas, 380 U.S. 400, 406 (1965)).
      The principal concern of the Confrontation Clause is to ensure the reliability
of the evidence against a criminal defendant by subjecting it to rigorous testing in
the context of an adversary proceeding before the trier of fact. Maryland v. Craig,
497 U.S. 836, 845 (1990). Whether a statement is admissible under the Rules of
Evidence and whether that same statement is admissible under the Confrontation
Clause are separate questions. Crawford, 541 U.S. at 50–51; Wall, 184 S.W.3d at
                                         6
734–35. Thus, even when a statement offered against a defendant is admissible
under the evidentiary rules, the statement may nonetheless implicate the protections
of the Confrontation Clause. Gonzalez v. State, 195 S.W.3d 114, 116 (Tex. Crim.
App. 2006); Walker v. State, 406 S.W.3d 590, 596 (Tex. App.—Eastland 2013, pet.
ref’d). To implicate the Confrontation Clause, an out-of-court statement must
(1) have been made by a witness absent from trial and (2) be testimonial in nature.
Woodall, 336 S.W.3d at 642.
      “Post-Crawford, the threshold question in any Confrontation Clause analysis
is whether the statements at issue are testimonial or nontestimonial in nature.”
Render, 347 S.W.3d at 917; Wells v. State, 241 S.W.3d 172, 175 (Tex. App.—
Eastland 2007, pet. ref’d). An out-of-court statement may be testimonial when the
surrounding circumstances objectively indicate that the primary reason the statement
was made was to establish or prove past events that would be potentially relevant to
a later criminal prosecution. Davis v. Washington, 547 U.S. 813, 822–23 (2006).
Although the United States Supreme Court has not provided a comprehensive
definition to be used when determining whether statements are testimonial,
De La Paz v. State, 273 S.W.3d 671, 680 (Tex. Crim. App. 2008); Walter v. State,
581 S.W.3d 957, 981 (Tex. App.—Eastland 2019, pet. ref’d); Wells, 241 S.W.3d at
175, it has identified three categories of statements that could be regarded as
testimonial: (1) ex parte in-court testimony or its functional equivalent that the
declarant would reasonably expect to be used prosecutorially; (2) statements
contained in formalized testimonial materials, such as affidavits, depositions, prior
testimony, or confessions; and (3) statements that were made under circumstances
that would lead an objective witness to reasonably believe that the statements would
be available for use at a later trial. Langham, 305 S.W.3d at 576 (citing Wall, 184
S.W.3d at 735–36); Walter, 581 S.W.3d at 981.


                                         7
      Appellant challenges the trial court’s decision to admit Crosson’s out-of-court
statements. Although Crosson’s unavailability is not disputed, Appellant asserts that
his confrontation rights were violated when the trial court admitted, over his
objection, the recorded conversation between Appellant and Crosson that occurred
in the back seat of Sergeant Thomas’s patrol unit. Appellant contends that because
he and Crosson were in custody when their statements were made—they were
handcuffed and had been Mirandized1—the substance of their discussions were
testimonial. We disagree.
      We note at the outset that Appellant’s evidentiary challenge to the statements
made by Crosson while in the patrol unit was limited to the trial court’s decision to
admit the recording. At trial, no objection was asserted by Appellant’s trial counsel
to Investigator Gover’s testimony about, and description of, the substance of this
recording. A party must object each time the allegedly inadmissible evidence is
offered. Lane v. State, 151 S.W.3d 188, 193 (Tex. Crim. App. 2004). Furthermore,
an error, if any, in the admission of improper evidence is cured when the same
evidence is offered and admitted elsewhere during the trial without objection.
Valle v. State, 109 S.W.3d 500, 509 (Tex. Crim. App. 2003); Johnson v. State, 803
S.W.2d 272, 291 (Tex. Crim. App. 1990); Hudson v. State, 675 S.W.2d 507, 510–
11 (Tex. Crim. App. 1984). Therefore, even if the recording was improperly
admitted, and we do not hold that it was, Investigator Gover’s unobjected-to
testimony concerning the recording’s contents cured any alleged error that was
created when the trial court admitted the recording. Nevertheless, the trial court’s
ruling to admit the recording is not erroneous under any theory advanced by
Appellant because the statements made by Crosson in the back seat of
Sergeant Thomas’s patrol unit are not testimonial.


      1
       See Miranda v. Arizona, 384 U.S. 436 (1966).
                                                8
      “Testimonial” statements are typically formal, solemn declarations made for
the purpose of establishing a fact. See Russeau v. State, 171 S.W.3d 871, 880 (Tex.
Crim. App. 2005). Here, the statements made by Crosson in the setting that
Appellant now challenges do not fall within the categories of testimonial evidence
described in Crawford. None of Crosson’s statements were made in the context of
a law enforcement interrogation. No challenged statement was elicited by or made
to any law enforcement officer or court official. In fact, no statement was made
under circumstances that would lead an objectively reasonable person to believe that
the statement, or statements, would be available for use at a later trial. Appellant
and Crosson voluntarily engaged in this conversation, and they made all of their
statements outside the presence of Investigator Gover, Sergeant Thomas, or any
other law enforcement officer. See Crawford, 541 U.S. at 51 (“An accuser who
makes a formal statement to government officers bears testimony in a sense that a
person who makes a casual remark to an acquaintance does not.”); see also Davis,
547 U.S. at 822 (Statements are testimonial when “the primary purpose of the
interrogation [was] to establish or prove past events potentially relevant to later
criminal prosecution.”); De La Paz, 273 S.W.3d at 680. Furthermore, it is of no
consequence that Crosson’s statements were recorded by Sergeant Thomas’s in-car
video equipment.
      Moreover, the statements made by Crosson that Appellant challenges do not
constitute either formalized testimonial material or ex parte in-court testimony or its
functional equivalent. See Langham, 305 S.W.3d at 576; Walter, 581 S.W.3d at 981.
Nor, as we have said, did Crosson’s statements occur amidst circumstances that
would lead an objective witness to reasonably believe that the statements would be
available for use at a later trial. See Langham, 305 S.W.3d at 576; see also Crawford,
541 U.S. at 51–52. To the contrary, this conversation occurred under circumstances
that its participants (Crosson and Appellant) apparently believed to be secretive and
                                          9
unobserved—a desperate assessment, before they were transported to jail, to create
a strategy to explain who possessed the methamphetamine and how it was discarded.
See Michigan v. Bryant, 562 U.S. 344, 358 (2011) (noting that “the most important
instances in which the [Confrontation] Clause restricts the introduction of out-of-
court statements are those in which state actors are involved in a formal, out-of-court
interrogation of a witness to obtain evidence for trial”); Walker, 406 S.W.3d at 597.
The challenged statements are indicative of Crosson’s and Appellant’s complicity in
the charged offense and their intention to conspire with each other and distort who
had possessed the methamphetamine and the manner in which it was discarded. As
we have held, statements by a coconspirator that are made in furtherance of a
conspiracy are not testimonial. Walter, 581 S.W.3d at 981 (citing Crawford, 541
U.S. at 56); see also Arroyo v. State, 239 S.W.3d 282, 292 (Tex. App.—Tyler 2007,
pet. ref’d); King v. State, 189 S.W.3d 347, 359 (Tex. App.—Fort Worth 2006, no
pet.); Wiggins v. State, 152 S.W.3d 656, 659–60 (Tex. App.—Texarkana 2004, pet.
ref’d).
          Next, Appellant asserts that his confrontation rights were violated when the
trial court admitted, over his objection, Investigator Gover’s rebuttal testimony
regarding the recorded telephone call between Appellant, Crosson, and Appellant’s
mother, while Appellant was confined in the county jail. Appellant contends that
because he and Crosson were aware that jail telephone calls are recorded and because
Crosson stated during the recorded call, “We were set up,” their discussion was
transformed into a testimonial setting and therefore was subject to the protections of
the Confrontation Clause. Again, we disagree.
          In this case, the statements made by Crosson during the recorded call are not
testimonial. See Crawford, 541 U.S. at 51; see also Bryant, 562 U.S. at 358.
Investigator Gover testified that Appellant called his mother and expressed to her
that he had not done anything wrong. Crosson also participated in the call and stated,
                                            10
“We were set up.” Here, the record before us does not indicate that Crosson made
any statement in this setting for the primary purpose of creating an out-of-court
substitute for trial testimony. See Bryant, 562 U.S. at 358, De La Paz, 273 S.W.3d
at 680. The Fourth Circuit Court of Appeals has held that, because jail telephone
calls are recorded and may be used in a subsequent criminal prosecution, that
circumstance, without more, will not transform the statements that are made during
the recorded call into testimonial statements. United States v. Jones, 716 F.3d 851,
856 (4th Cir. 2013) (citing Davis, 547 U.S. at 822). We agree with the reasoning in
Jones and conclude that the statements made by Crosson during the recorded jail
telephone call, and Investigator Gover’s description of them, are not testimonial.
      Finally, assuming arguendo that the statements made by Crosson during the
recorded jail telephone call are testimonial, the trial court did not run afoul of the
Confrontation Clause when it admitted Crosson’s statements. Appellant’s trial
counsel offered Crosson’s affidavit, which the trial court admitted. This trial
strategy opened the door for the State to offer evidence to rebut and impeach the
declarations recited in Crosson’s affidavit. A party “opens the door” by leaving a
false impression with the jury that invites and permits the other party to present
evidence to expose, correct, or rebut the false impression. See Hayden v. State, 296
S.W.3d 549, 554 (Tex. Crim. App. 2009); Schutz v. State, 957 S.W.2d 52, 71 (Tex.
Crim. App. 1997). Here, because Crosson’s affidavit was admitted, the State was
entitled to present evidence to clarify and rebut any false impression that Crosson’s
affidavit might have created. Appellant must accept the consequences of the
decision to offer Crosson’s affidavit, and he cannot now complain that his
confrontation rights were violated because the trial court admitted the State’s
rebuttal evidence. Furthermore, the Confrontation Clause is not violated if a
declarant’s out-of-court statement, even if testimonial, is offered for the purpose of
impeaching another out-of-court statement made by the same declarant. Del Carmen
                                         11
Hernandez v. State, 273 S.W.3d 685, 685 (Tex. Crim. App. 2008); see Wood v. State,
299 S.W.3d 200, 214 (Tex. App.—Austin 2009, pet. ref’d) (“The Confrontation
Clause was not violated in [Del Carmen] Hernandez because the jury could consider
the out-of-court testimonial statement as impeachment without assuming that the
statement was true.”).
      Because we hold that the challenged statements made by Crosson are not
testimonial, Appellant’s rights under the Confrontation Clause were not implicated.
Therefore, the trial court did not abuse its discretion when it admitted the challenged
statements. Accordingly, we overrule Appellant’s sole issue on appeal.
                               III. This Court’s Ruling
      We affirm the judgment of the trial court.




                                               W. STACY TROTTER
                                               JUSTICE


March 18, 2021
Publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




                                          12